*** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-13-0003607
                                                              14-JUL-2017
                                                              09:07 AM




                            SCAP-13-0003607

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      KRISHNA NARAYAN; SHERRIE NARAYAN; VIRENDRA NATH; NANCY
    MAKOWSKI; KEITH MACDONALD, as Co-Trustee for the DKM Trust
    dated October 7, 2011; SIMON YOO; SUMIYO SAKAGUCHI; SUSAN
    RENTON; Individually and as Trustee for The Renton Family
   Trust dated 12/3/09; STEPHEN XIANG PANG; FAYE WU LIU; MASSY
    MEHDIPOUR, Individually and as Trustee for Massy Mehdipour
  Trust dated June 21, 2006; G. NICHOLAS SMITH; TRISTINE SMITH;
     RITZ 1303 RE, LLC, a Colorado Limited Liability Company;
    CLIFFORD W. CHAFFEE; BRADLEY CHAFFEE, Individually and as
Trustee of the Charles V. Chaffee BRC Stock Trust dated 12/1/99,
    and the Clifford W. Chaffee BRC Stock Trust dated 1/4/98,
     GARY S. ANDERSON, RONALD W. LORENZ, and RENEE Y. LORENZ,
                       Plaintiffs-Appellees,

                                    vs.

    MARRIOTT INTERNATIONAL, INC.; THE RITZ-CARLTON DEVELOPMENT
  COMPANY, INC.; THE RITZ-CARLTON MANAGEMENT COMPANY, LLC; JOHN
ALBERT; EDGAR GUM; THE RITZ-CARLTON HOTEL COMPANY, LLC; MARRIOTT
   VACATIONS WORLDWIDE CORPORATION; MARRIOTT OWNERSHIP RESORTS,
    INC.; MARRIOTT TWO FLAGS, LP; and MH KAPALUA VENTURE, LLC,
                      Defendants-Appellants,

                                    and
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



     MAUI LAND & PINEAPPLE CO., INC.; EXCLUSIVE RESORTS, LLC;
  KAPALUA BAY, LLC; ASSOCIATION OF APARTMENT OWNERS OF KAPALUA
   BAY CONDOMINIUM; CAROLINE PETERS BELSOM; CATHY ROSS; ROBERT
     PARSONS; RYAN CHURCHILL; MLP KB PARTNER LLC; KAPALUA BAY
    HOLDINGS, LLC; ER KAPALUA INVESTORS FUND, LLC; ER KAPALUA
   INVESTORS FUND HOLDINGS, LLC; EXCLUSIVE RESORTS DEVELOPMENT
    COMPANY, LLC; and EXCLUSIVE RESORTS CLUB I HOLDINGS, LLC,
                       Defendants-Appellees.


          ON REMAND FROM THE UNITED STATES SUPREME COURT
               (CAAP-13-0003607; CIV. NO. 12-1-0586)

                    SUMMARY DISPOSITION ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
    Circuit Judge Nakasone, in place of Wilson, J., recused)

          This appeal concerns the arbitrability of certain
“purchase-based” claims pursuant to an arbitration clause
contained in the Declaration of Condominium Property Regime of
Kapalua Bay Condominium.      On June 30, 2015, we affirmed the
Circuit Court of the Second Circuit’s (circuit court) order
denying Defendants’ motion to compel arbitration pursuant to our
opinion in Narayan v. Ritz-Carlton Development Co., 135 Hawai#i
327, 350 P.3d 995 (2015) (Narayan I).
          On January 11, 2016, the Supreme Court of the United
States vacated and remanded Narayan I and this case for further
consideration in light of its decision in DIRECTV, Inc. v.
Imburgia, 136 S. Ct. 463 (2015).
          The questions presented in this appeal are controlled
by our decision in Narayan v. Ritz-Carlton Development Co., No.
SCWC-12-0000819, at 3 (Haw. July 14, 2017) (pub. op.) (Narayan
II), which affirmed our decision in Narayan I and held that
“under long-standing Hawai#i contract law, the arbitration clause
is unconscionable.”


                                     2
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          Pursuant to our analysis in Narayan II, the circuit
court’s August 26, 2013 order denying Defendants’ motion to
compel arbitration is affirmed.
          DATED:    Honolulu, Hawai#i, July 14, 2017.
                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Karen T. Nakasone




                                     3